                                                             __._::.:::::::.:               ,.,   ......... 7 .   -·----·   ...




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      [ l ..
                                                       l:
                                                       1lj
                                                            ..
                                                               ., 1
                                                                ·.
                                                                ·-·
                                                                .
                                                                 ~
                                                                    -


                                                                    r ·
                                                                          ·,      .
                                                                                  ,
                                                                                      ~




Isaiah Wilson,
                                                         \          ·1.    t ,'
                                                         L.~- ---·
                                                             ··•---=-·-_..,
                                Petitioner,                                               13-cr-777-03 (AJN);

                    -against-                                                              16-cv-4994 (AJN)
United States,                                                                            OPINION & ORDER


                                Respondent.

ALISON J. NATHAN, United States District Judge:

       Mr. Wilson has brought this petition under 28 U.S.C. § 2255 to vacate the judgment in

this case and amend his sentence. For the reasons given below, the Court denies the petition.

I.     Background

       The underlying facts of this case are not in dispute. On October 8, 2013, Mr. Wilson was

charged pursuant to a three-count indictment for conspiracy to distribute cocaine and heroin

(Count 1), conspiracy to commit Hobbs Act robbery (Count 2), and unlawful possession of a

firearm in connection with a drug trafficking offense and a crime of violence (Count 3). 13-cr-

777, Dkt. No. 10. Mr. Wilson pled guilty on March 24, 2014, to Counts 2 and 3 as charged in the

Indictment. As to Count 1, Mr. Wilson pled to a lesser-included offense of conspiracy to

distribute smaller amounts of cocaine and heroin than those charged in the Indictment. As paii of

Mr. Wilson's plea agreement, the parties stipulated to an applicable Sentencing Guidelines range

of 262 to 327 months imprisonment. Pre-Sentence Report (PSR),                               ~     8. This high range reflected

the paiiies' agreement that Mr. Wilson qualified as a Career Offender under Section 4 B 1.1 (a) of

the Guidelines because of two prior convictions for "crimes of violence." Id. These consisted of

two New Jersey convictions from 2009, one for burglary and, most relevantly here, one for

                                                 1
Aggravated Assault in the Third Degree under N.J.S.A. § 2C:12-1B(5)(A). The Plea Agreement

also included an appellate waiver if the sentence was within or below the agreed-upon

Guidelines range. 13-cr-00777, Dkt. No. 156 at 7.

       The PSR prepared by the U.S. Probation Department also concluded that Mr. Wilson

qualified as a Career Offender and that the applicable range under the Guidelines was 262 to 327

months imprisonment. PSR ~~ 48, 96. At Mr. Wilson's sentencing on December 10, 2014, the

parties did not dispute the Guidelines calculation. In pa1iicular, Mr. Wilson's counsel at the time

conceded that Mr. Wilson's two prior convictions constituted crimes of violence for the purposes

of the Career Offender enhancement. 13-cr-00777, Dkt. 115, Tr. 23:3-25, 24:1-25. This Court

also conducted its own independent determination that the Guidelines calculation that the parties

had agreed to was accurate. Id. at 6: 9-16. The Court sentenced Mr. Wilson to a total of216

months imprisonment, consisting of 156 months on Counts 1 and 2, followed by a consecutive

sentence of 60 months on Count 3. 13-cr-00777, Dkt. 108.

       Mr. Wilson directly appealed his conviction on the grounds that his prior conviction for

burglary did not qualify as a "crime of violence" under Section 4B1.2 of the Guidelines. Mr.

Wilson's initial defense counsel was relieved as counsel on appeal and new counsel was

appointed. 13-cr-00777, Dkt. No. 156at11. The Second Circuit dismissed the appeal on the

grounds that Mr. Wilson had failed to show that the appellate waiver in his plea agreement was

unenforceable. Dkt. No. 156 at 11-12.

       On June 24, 2016, Mr. Wilson filed a motion under§ 2255 arguing that under the

Supreme Court's recent decision in Johnson v. United States, 135 S.Ct. 2551 (2015), his prior

convictions for burglary and aggravated assault were not "crimes of violence" under Section

4B1.2(a)(2) of the Sentencing Guidelines. 13-cr-00777, Dkt. No. 125. On September 30, 2016,



                                                 2
the Court stayed the proceedings pending the Supreme Court's decision in Beckles v. United

States, 137 S.Ct. 886 (2017), which squarely presented the issue of whether Johnson applies to

Section 4B1 .2 of the Sentencing Guidelines. 13-cr-00777, Dkt. No. 134. After the Supreme

Court decided in Beckles that Johnson did not invalidate Section 4B1.2 of the Sentencing

Guidelines, Mr. Wilson sought leave to file a supplemental brief in light of Beckles, which the

Court granted. Dkt. No. 149. In his supplemental brief-which, for the reasons given below, the

Court treats as an amendment to his petition-Mr. Wilson focuses solely on the question of

whether it was ineffective assistance of counsel for his initial counsel to advise him that there

was no legal basis to argue that his prior conviction for aggravated assault was not a crime of

violence under Section 4B1.2(a).

II.     Discussion

        Turning now to Mr. Wilson's petition, the Court first considers whether Mr. Wilsons'

supplemental brief is an improper, successive petition or is procedurally barred because Mr.

Wilson failed to raise these arguments on direct appeal. After addressing these two threshold

arguments, the Court turns to the merits of Mr. Wilson's petition.

       A.      Mr. Wilson's Amended Petition Is Not a Second Successive Petition

        The Government argues that Mr. Wilson's petition should be denied because it constitutes

a second, successive petition. The Comi disagrees.

       With ce1iain exceptions, the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA) precludes a district comi from considering "second or successive" petitions. See 28

U.S.C. § 2255(h). If a petition is second or successive, then a district court must transfer it to the

relevant court of appeals for certification. Torres v. Senkowski, 316 F.3d 14 7, 151 (2d Cir. 2003).

This is a threshold issue, since "reaching the merits of an uncertified second or successive § 2255



                                                  3
petition impermissibly circumvents the AEDPA's gatekeeping provisions." Id. (quoting Corrao

v. United States, 152 F.3d 188, 191 (2d Cir.1998)). While the statute itself does not provide a

definition of what constitutes a successive motion, the Second Circuit has held that "[i]n order ..

. for a§ 2255 motion to be considered successive, it must have been filed after the adjudication

of a prior§ 2255 motion has become 'final."' Fuller v. United States, 815 F.3d 112, 113 (2d Cir.

2016) (citing Ching v. United States, 298 F.3d 174, 177 (2d Cir. 2002)). The adjudication of a §

2255 motion is not considered "final until [the] petitioner's opportunity to seek review in the

Supreme Comi has expired." Id. (quoting Whab v. United States, 408 F.3d 116, 118 (2d

Cir.2005)). In this case, Mr. Wilson filed his supplemental brief prior to any adjudication by this

Court on the merits of his motion under§ 2255. Therefore, instead of treating Mr. Wilson's

supplemental brief as a successive petition, the Court construes it as a motion to amend. See

Ching, 298 F.3d at 177 ("[I]n general, when a § 2255 motion is filed before adjudication of an

initial § 2255 motion is complete, the district court should construe the second§ 2255 motion as

a motion to amend the pending§ 2255 motion.").

       The Government seeks to avoid this straightforward application of Second Circuit

precedent by arguing that Mr. Wilson's initial petition was in effect finally adjudicated because

Mr. Wilson recognized that his initial arguments were meritless and abandoned them. Yet, the

Second Circuit has emphasized time and again that "[f]or a petition to be second or successive, it

must at a minimum be filed subsequent to the conclusion of a proceeding that counts as the

first." Thai v. United States, 391 F.3d 491,494 (2d Cir. 2004) (emphasis added and internal

quotation marks omitted). Thus, "for a subsequent petition to be considered 'second or

successive,' bringing into play AEDPA's gatekeeping provisions, the disposition of an earlier

petition must qualify as an adjudication on the merits." Whab, 408 F.3d at 118 (citing cases)



                                                 4
(emphasis added)); Thai, 391 F.3d at 494 ("[A]n initial petition will 'count' where it has been

adjudicated on the merits or dismissed with prejudice." (citing cases)). This is because "the law

allows every petitioner one full opportunity for collateral review." Whab, 408 F.3d at 118

(internal quotation marks omitted). The Government argues that under the Second Circuit's

decision in Thai, abandoning meritless claims in an initial petition by filing a supplemental

petition counts as a dismissal with prejudice. Yet the Government's reading of Thai skips a

crucial step in the analysis. In Thai, the petitioner had requested leave to withdraw his initial

petition and the district court had granted him leave to do so. Thai, 391 F.3d at 493-94.

Accordingly, the proceedings had concluded when the petitioner filed his subsequent 2255

petition. The question before the Second Circuit was thus whether, once proceedings had already

concluded, that conclusion was equivalent to a dismissal with prejudice. Id. at 494-97. It is true

that in that later stage of the analysis, the Second Circuit looked to whether the first petition had

been withdrawn as meritless. Id. But Thai does not stand for the proposition that a formal

conclusion or disposition of an initial petition is not necessary for a petition to be successive

under AEDPA. Nor would this be consistent with the Second Circuit's reading of "second or

successive," which the court reiterated in Thai, 391 F.3d at 494.

       The other case on which the Government relies, Vitrano v. United States, only confirms

that a conclusion of proceedings is necessary before a supplemental petition could be deemed

improperly successive. ("Vitrano II") 721 F.3d 802 (7th Cir. 2013). Contrary to the

Government's framing, Vitrano II does not stand for the proposition that where "proposed

'amended' claims are 'not amendments in any fair sense"' they are second or successive under

AEDPA. Govt. Opp. at 11 (quoting Vitrano II, 721 F.3d at 807). Indeed, in an earlier decision in

the Vitrano litigation, the Seventh Circuit had reversed the district court's holding that because



                                                  5
the motion to amend abandoned the initial claims it was second or successive under AEDPA.

Vitrano v. United States ("Vitrano I"), 643 F.3d 229, 234 (7th Cir. 2011). The Seventh Circuit

held that "the motion to amend did not constitute a 'second or successive' § 2255 petition

because the initial motion had not been conclusively decided" and accordingly "remanded for

consideration of the motion to amend." Vitrano II, 721 F.3d at 805. Thus, in Vitrano II, the

Seventh Circuit was addressing a later step of the inquiry: whether it had been abuse of

discretion under Rule 15(a) for the district court to deny a 2255 petitioner's motion to amend on

the grounds that it was a bad faith attempt to circumventAEDPA. Vitrano JI, 721 F.3d at 806-07.

This issue could only be reached if the motion to amend was not second or successive under

AEDPA, since otherwise the district court would have lacked jurisdiction. See, e.g., Torres, 316

F.3d at 151. Accordingly Vitrano I and Vitrano II further support the conclusion that even if a

supplemental petition abandons all the previous claims it is not formally second or successive

under AEDPA in the absence of a formal decision on the initial motion.

       Here there was no such formal disposition. Mr. Wilson did not move to withdraw his

previous motion, nor was such a motion granted. Accordingly, there was no "conclusion of a

proceeding" that could be with or without prejudice. Thai, 391 F.3d at 494. Nor was there a

"disposition" of the initial petition that could "qualify as an adjudication on the merits." Whab,

408 F.3d at 118. While this is a formalist distinction, given the Second Circuit's clear instruction

that such a conclusion or disposition is required to render a subsequent petition successive, the

absence of such a disposition is dispositive. Finally, the Court notes that this conclusion is

consistent with the Second Circuit's instruction that "AEDPA ensures every prisoner one fitll

opportunity to seek collateral review" and "[p]art of that opportunity-paii of every civil case-

is an entitlement to add or drop issues while the litigation proceeds." Ching, 298 F.3d at 177



                                                 6
(emphasis added) (internal quotation marks omitted). Accordingly, Mr. Wilson's petition is not a

successive petition under AEDPA and must instead be treated as a motion to amend.

        B.     Mr. Wilson's Motion to Amend is Granted

        Turning to whether Mr. Wilson's motion to amend should be granted, the proper standard

for evaluating whether to allow it is Rule 15 of the Federal Rules of Civil Procedure. The

Second Circuit has made clear that "[t]he general concern that civil plaintiffs have an oppmiunity

for afit!l adjudication of their claims is paiiicularly heightened in the AEDPA context, where the

gatekeeping provisions of the statute stringently limit a petitioner's ability to raise further issues

in a subsequent action." Ching, 298 F.3d at 177 (emphasis added). Mr. Wilson's initial petition

was filed while he was representing himself pro se and in the AEDPA context, paiiicular leeway

should be given to amend an initial petition that was filed prose. See Thai, 391 F.3d at 496 (2d

Cir. 2004) ("Prose litigants may not fully recognize the consequences of their motions, and

comis must be careful not to deny them a meaningful opportunity to apply for§ 2255 relief.").

These considerations weigh strongly in favor of granting Mr. Wilson's motion. The Government

counters that Wilson's proposed amendment is not in good faith because it is not actually an

amendment, but rather an attempt to substitute one petition entirely for another. Govt. Opp. at 11

(citing Vitrano 11, 721 F.3d at 807). It is trne that while "Rule 15 provides that 'leave shall be

freely given when justice so requires,' ... the district comi may deny that leave where necessary

to thwart tactics that are dilatory, unfairly prejudicial or otherwise abusive." Ching, 298 F.3d at

180 (citing Littlejohn v. Artuz, 271 F.3d 360,363 (2d Cir. 2001)). But here again, the

Government's reliance on Vitrano II is misplaced. In that case, the Seventh Circuit held that the

district comi below had not abused its discretion in denying a motion to amend on the ground

that it had been made in bad faith, in significant paii because the initial petition had been



                                                  7
fraudulent and the second petition was untimely. Vitrano II, 721 F.3d at 807. Neither of these

factors are present here. Mr. Wilson's supplemental petition was timely. Dkt. No. 156 at 10.

And while Mr. Wilson does abandon his earlier arguments in his supplemental brief, his earlier

arguments were foreclosed by an intervening Supreme Court decision, which hardly constitutes

bad faith on his part. Mr. Wilson's motion to amend is therefore granted.

          Before proceeding to the merits of Mr. Wilson's amended habeas petition, the Court

briefly addresses the claims raised in the initial petition. Mr. Wilson's supplemental brief does

not press the claims from his initial motion. Nor does his supplemental reply respond to any of

the Government's arguments concerning his initial claims. As a result, these claims are waived.

See, e.g., LaGrande v. Key Bank Nat. Ass'n, 393 F. Supp. 2d 213,216 (S.D.N.Y. 2005) (claims

that are not renewed in an amendment are waived). Similarly, the arguments that Mr. Wilson

appears to raise in a prose declaration that he submitted to the Comi on September 13, 2016,

Dkt. No. 132, are also waived because they were not renewed in the amended petition nor did

Mr. Wilson reply to the Government's arguments that these claims are without merit. Gov. Opp.

at 6 n. 4. Even if the Comi were to reach the merits of the claims, however, they would be

denied as without merit. Mr. Wilson's conviction for burglary was a crime of violence under§

4Bl.2(a)(2) of the Guidelines. See United States     1~   Brown, 514 F.3d 256, 264-69 (2d Cir. 2008)

(burglary in third-degree under effectively identical New York statute was a crime of violence

within the meaning of§ 4B l.2(a)(2)). As the Supreme Court held, the residual clause §

4Bl.2(a)(2) of the Guidelines is not void for vagueness. See Beckles, 137 S.Ct. 886. And finally,

Hobbs Act robbery is a crime of violence for the purposes of a conviction under 18 U.S.C.

924(c). See United States v. Hill, 890 F.3d 51, 54-60 (2d Cir. 2018), cert. denied, 139 S. Ct. 844

(2019).



                                                 8
       C.      Mr. Wilson's Petition Is Not Procedurally Barred

       The Government contends that Mr. Wilson's amended ineffective assistance of counsel

claim is procedurally barred because it was not raised on direct appeal. This too is incorrect. It is

settled law "that failure to raise an ineffective-assistance-of-counsel claim on direct appeal does

not bar the claim from being brought in a later, appropriate proceeding under§ 2255." Massaro

v. United States, 538 U.S. 500, 509 (2003). And a petitioner may bring such a claim through a§

2255 petition "whether or not the petitioner could have raised the claim on direct appeal." fick

Man Mui v. United States, 614 F.3d 50, 54 (2d Cir. 2010) (citing A1assaro, 538 U.S. at 509). The

Govermnent presents no argument for why this general rule does not apply here and fails to

address it entirely. The ineffective assistance of counsel claim raised in Mr. Wilson's amended

petition is therefore not procedurally barred.

       D.      Mr. Wilson's Conviction for Aggravated Assault Was a Crime of Violence

       The Court now turns to the merits of Mr. Wilson's amended petition. Mr. Wilson argues

that his initial counsel was constitutionally ineffective because she failed to inform him that his

prior conviction for aggravated assault was not a crime of violence under the residual clause of

U.S.S.G. § 4Bl.2(a)(2), which triggered the Career Offender enhancement and thus the

heightened Guidelines range. Mr. Wilson's ineffective assistance of counsel claim depends on

his argument that his prior conviction was not a crime of violence under§ 4Bl.2(a)(2). For the

reasons below, the Court concludes that Mr. Wilson's reading of§ 4B l .2(a)(2) is incorrect.

       Looking first to the relevant text of the Guidelines, the Career Offenders sentencing

enhancement at U.S.S.G. § 4B 1.1 (a) requires that, inter alia, "the defendant has at least two prior

felony convictions of either a crime of violence or a controlled substance offense." At the time

Mr. Wilson was sentenced, December 2014, a crime of violence for the purposes of§ 4B 1.1 was

defined in§ 4Bl.2(a) as:

                                                 9
        any offense under federal or state law, punishable by imprisonment for a term exceeding
        one year, that-(1) has as an element the use, attempted use, or threatened use of physical
        force against the person of another, or (2) is burglary of a dwelling, arson, or extortion,
        involves use of explosives, or otherwise involves conduct that presents a serious potential
        risk of physical injury to another.

§ 4B l .2(a) (11/1/15). 1 The first prong is described as the "force clause" and the second as the

"residual clause." Beckles v. United States, 137 S. Ct. 886, 890-91 (2017). The applicability of

the residual clause to Mr. Wilson's conviction for aggravated assault is the primary question at

issue here, as the Government does not respond to Mr. Wilson's argument that his prior

conviction does not satisfy the force clause. Gov't Opp. at 15.

         To determine whether Mr. Wilson's conviction for aggravated assault constitutes a "crime

of violence" under the residual clause of§ 4Bl.2(a)(2), the Court applies the categorical

approach. United States v. Van Mead, 773 F.3d 429,432 (2d Cir. 2014) (in interpreting "the

reach of§ 4B l .2(a)(2)'s residual clause, we employ a categorical approach"). Under the

categorical approach, a court must "consider an offense in terms of how the law defines the

offense and not in terms of how an individual offender might have committed it on a particular

occasion." Id. As to the application of the categorical approach to the residual clause of§

4B 1.2(a)(2) specifically, a court need not find that "every conceivable factual offense covered by

a statute ... necessarily present[s] a serious potential risk of injury before the offense can be

deemed ... a crime of violence." Id at 433 (quoting James v. United States, 550 U.S. 192,208

(2007)). "Instead, 'the proper inquiry is whether the conduct encompassed by the elements of

the offense, in the ordinary case, presents a serious potential risk of injury to another."' Id.




         1
           § 4B 1.2 was subsequently amended and the residual clause at issue here was removed. For the purposes
of this opinion, the Court will use§ 4Bl.2 to refer to the version of the Guidelines in effect at the time of Mr.
Wilson's sentencing.

                                                        10
(quoting James, 550 U.S. at 208). The Court applies this approach to the New Jersey aggravated

assault statute at issue here.

        The Second Circuit has provided two tests to determine whether an offense qualifies as a

crime of violence with the meaning ofU.S.S.G. § 4Bl.2(a)(2). Which test a comi will apply

depends on the mens rea requirement of the offense. Offenses with "'a stringent mens rea

requirement,' demanding that a defendant act knowingly, intentionally, or the like as to the core

element or elements of the offense" need only "pose a risk 'similar in degree' to its 'closest

analog' among the exemplar crimes to qualify as a 'violent felony' under the residual clause."

Van Mead, 773 F.3d at 433 (quoting Sykes v. United States, 564 U.S. 1 (2011), overruled on other

grounds by Johnson v. United States, 135 S. Ct. 2551 (2015)). On the other hand, for "a strict

liability, negligence, or recklessness offense" to qualify as a violent felony, it "must not only

'involve[] conduct presenting a serious potential risk of physical injury to another' but must also

be 'roughly similar' to the exemplar crimes by typically consisting of 'purposeful, violent, and

aggressive conduct."' Id. Mr. Wilson contends that because paragraphs (1) and (2) of the

definition of"simple assault" can be satisfied by recklessness or negligence,§ 2C:12-lb(5)(a)

lacks a strict mens rea requirement. However, New Jersey comis analyzing§ 2C:12-lb(5)(a)

have consistently rejected the argument "that since recklessness will support a conviction for

simple assault, it is also sufficient to elevate the simple assault to aggravated assault." State ex

rel. S.B., 333 N.J. Super. 236,245 (App. Div. 2000) see also State v. Green, 318 N.J. Super. 361,

375-76 (App. Div. 1999), ajf'd, 163 N.J. 140 (2000) (same). Instead, "[t]he requisite level of

culpability is knowing conduct" and thus the "State must prove beyond a reasonable doubt that

the actor knew the victim was a law enforcement officer acting in the performance of his duties

while in uniform or exhibiting evidence of his authority." State ex rel. S.B., 333 N.J. Super. at



                                                  11
245 (citing State v. Moll, 206 NJ.Super. 257,260 (App.Div.), certif. denied, 103 N.J. 498

(1986)); see also State v. Green, 318 N.J. Super. at 375-76. Because§ 2C:12-lb(5)(a) requires

that a defendant act knowingly, the Court will apply the Second Circuit's test for offenses with a

stringent mens rea requirement.

       Applying this test, § 2C: 12-1 b(5)(a) qualifies as a crime of violence under the residual

clause ofU.S.S.G. § 4Bl.2(a)(2). Because§ 2C:12-lb(5)(a) requires that a defendant act

knowingly, to qualify as a crime of violence it need only pose a risk of violence similar in degree

to an analogous example crime to qualify as a crime of violence. Van Mead, 773 F.3d at 433.

The exemplary crimes listed in § 4B l .2(a)(2) are "burglary of a dwelling, arson, or extortion" or

a crime that "involves use of explosives." In determining whether aggravated assault on a law

enforcement officer poses a similar risk to these offenses, the Supreme Comi's analysis in Sykes

is instructive. 564 U.S. at 9. There the Court held that vehicular flight was a violent felony in

part because, like burglary, "it can end in confrontation leading to violence." Id. This risk was

heightened because "[t]he attempt to elude capture is a direct challenge to an officer's authority"

that could lead officers to "escalate their response" with the result that"[ c]onfrontation with

police is the expected result." Id. at 10. Aggravated assault under§ 2C:12-lb(5)(a) plainly

poses a similar risk of violent confrontation, which could result in harm not only to the

individual and the officers, but also potentially bystanders. Indeed the likelihood of such a

confrontation with police is even greater than with vehicular flight because § 2C: 12-1 b(5)( a)

necessarily involves assault upon a law enforcement officer. This means that the offense poses a

"serious potential risk of injury of another." Van !Yfead, 773 F.3d at 433 (internal quotation marks

omitted). As a result, by the very nature of the offense, aggravated assault on a law enforcement

officer poses, if anything, an even more serious risk of violent harm than burglary or vehicular



                                                 12
flight. Finally, while the Supreme Court in Sykes also looked to empirical studies to buttress its

conclusion-evidence which is absent from the record here-the Court made clear that its

opinion did not turn on this statistical evidence. Sykes, 564 U.S. at 10-11. The Court

accordingly holds that aggravated assault under § 2C: 12-1 b(5)(a) qualifies as a crime of violence

under the residual clause ofU.S.S.G. § 4Bl.2(a).

        E.      Mr. Wilson's Counsel Was Not Constitutionally Ineffective

        Because Mr. Wilson's conviction for aggravated assault was a crime of violence under the

sentencing guidelines, Mr. Wilson's counsel's failure to advise him otherwise does not constitute

ineffective assistance of counsel. To succeed on his ineffective assistance claim, Mr. Wilson

must show that: (1) his attorney's performance was below an "objective standard of

reasonableness" as compared to "prevailing professional norms" and (2) that his attorney's

failure to meet this standard resulted in prejudice. Strickland v. Washington, 466 U.S. 668, 687-

88, 693-94 (1984). As to the first prong, Mr. Wilson argues that his prior counsel's advice that

there was no legal reason to dispute that his aggravated assault conviction was a crime of

violence fell below an objective standard of reasonableness. Yet because§ 2C:12-lb(5)(a)

qualifies as a crime of violence under the residual clause ofU.S.S.G. § 4Bl.2(a)(2), it did not fall

below an objective standard ofreasonableness for Mr. Wilson's counsel to inform him that there

was no legal grounds to challenge the Career Offender enhancement. Mr. Wilson has therefore

failed to meet his burden on his motion.

III.    Conclusion

        Because the Court holds that Mr. Wilson's counsel was not constitutionally ineffective,

his habeas petition is denied. Since Mr. Wilson "has not made a substantial showing of the

denial of a constitutional right, a certificate of appealability will not issue." See, e.g., Perez v.



                                                   13
United States, No. 04-cv-7148 (JSR), 2007 WL 685949, at* 1 (S.D.N.Y Jan. 29, 2007) (citing 28

U.S.C. § 2253). The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in form a pauperis status is denied for the purpose

of an appeal. Cf Coppedge,~ United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

         The Clerk of Court shall dismiss this petition and close case number 16-cv-4994.

         SO ORDERED.

Dated:    August--1_, 2019
          New York, New York


                                                          United States District Judge




                                                14
